Exhibit 10.2

 

EMPLOYMENT AGREEMENT

SECOND AMENDMENT

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) dated as of January
1, 2015 (the "Effective Date") between Stratex Oil & Gas Holdings, Inc., a
Colorado corporation having its principal place of business at 30 Echo Lake
Road, Watertown, CT 06795 (the "Company"), and Stephen P. Funk , an individual
residing in the State of Connecticut ("Executive"), hereby amends the Employment
Agreement dated April 1, 2012 and the First Amendment to the Employment
Agreement dated November 26, 2013.

 

WHEREAS, the oil & gas industry is currently experiencing a reduction in the
pricing for oil causing the cash flow of the Company to be reduced;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is essential and in the best interest of the Company and its stockholders to
reduce the Executives’ compensation during this period of reduced Company cash
flow; and

 

WHEREAS, the Executive is willing to reduce his compensation to assist the
Company and agrees to reduce his compensation subject to the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the parties agree
to amend the following paragraphs of the Employment Agreement dated April 1,
2012 of the Executive as follows:

 

Paragraph 3(a) Salary shall be amended to read: 

 

3 (a) Salary. The Company shall pay to the Executive for the services to be
rendered by the Executive hereunder, a salary to be determined by the Board of
Directors. Executive’s base salary may be reviewed and further adjusted from
time to time by the Board in its discretion The salary shall be payable in
accordance with the Company's regular policies, subject to applicable
withholding and other taxes.

 

Paragraph 5 (c) Good Reaseon shall be amended to read:

 

5(c) Good Reason. For purposes of this Agreement the term “Good Reason,” shall
mean any of the following:

 

(i) a Major Event;

 

(ii) the assignment to the Executive by the Company of duties in connection
with, or a substantial alteration in the nature or status of, Executive's
responsibility on the later of the date of this Agreement or on the last date on
which such responsibilities are increased;

 

(iii) a reduction by the Company in the Executive's base salary as Amended by
this Amendment to Employment Agreement: or

 

(iv) any breach by the Company of any material provision of this Agreement;
provided, however, that the Executive shall give written notice to the Company
which shall indicate those specified provisions in this Agreement relied upon
and which shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination; or

 

The remaining paragraphs of the Employment Agreement dated April 1, 2012 and the
First Amendment to the Employment Agreement dated November 26, 2013 between the
Company and the Executive shall remain in full force and effect.

 



 

 

  

IN WITNESS WHEREOF, the parties have signed this Amendment to Employment
Agreement as of the date first above written.

 

STRATEX OIL & GAS HOLDINGS, INC.           By: Alan Gaines   Stephen P. Funk  
Alan Gaines   Stephen P. Funk   Chairman of the Board    

 

 

 



 

